Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 19, 2016

                                       No. 04-15-00663-CV

                                       Theresa Fay JERRY,
                                            Appellant

                                                 v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-05864
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On April 5, 2016, appellant Theresa Faye Jerry, pro se, filed a motion for the court to
“require that the appellees send all certification of notices in the appropriate manner with the
appropriate postage to appellant for her notice concerning all legal action involving the
premises” at issue in this appeal. Jerry alleged in her motion that appellees sent a certified letter
to her and, because appellees failed to pay for the postage required for delivery, she was required
to pay for the postage. Jerry alleged she declined to pay the postage because of her indigence
status.

        On April 12, 2016, appellee Deutsch Bank National Trust Co. filed a response stating it
mailed a settlement offer to Jerry both first class mail and certified mail and, although the
certified mail envelope was returned because postage was not paid, the first class mail was not
returned. Deutsch Bank also argued the settlement offer was not required to be served.

       Rule 9.5(a) requires a “filing party” to serve a copy of a filing on all parties to the
proceeding. Tex. R. App. P. 9.5(a). Rule 9.5(a) does not require service of documents not filed
with the court. See id. Because it appears that Jerry actually received the correspondence, and the
settlement letter was not filed with this court, Jerry’s motion is denied


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court.